Title: To George Washington from Major General Horatio Gates, 26 January 1779
From: Gates, Horatio
To: Washington, George


Sir,
Boston 26th January 1779.

Since I had the Honour to write to Your Excellency, I have received the inclosed Letters from General Bayley, and Colonel Bedel. The intelligence contained in them, being nearly the same with that sent before, by several conveyances, to Your Excellency, I did not think it necessary to dispatch it by a Special Messenger.
By the Numbers of Prisoners sent lately from New York, Newport, and Hallifax, it should seem as if the Enemy’s Magazines of Provisions were in a declining State; not less than Seven hundred prisoners, have arrived at New London, providence, and Boston; and no more than about one half the Crew of the Somerset Ship of War has been returned, the rest having entered in the privateers of this, and the Neighbouring States. Mr Mersereau Commissary for the Continental prisoners of War is not yet returned to Boston. I am therefore under a necessity of representing to Your Excellency that there are near two hundred Prisoners of War, who draw Provisions at Rutland, and more in different Quarters, who get Provisions from the Magazines in this Department. I wish Your Excellency would please to Order them to some State, where they can be Cheaper Victualled. The exhausted condition of The Flower Magazines here, require that every means should be Used, not only to Spare, but replenish them. The Draughts of Officers, and Soldiers, who come from the different Armies into this State upon Furlough, are a great Drawback upon these Magazines. I doubt not but Your Excellency foresees the very great propriety of immediately conveying a large Quantity of Flour into this State. The Operations of the Ensuing Campaign, The Assistance which shall be required by the Fleet of our Allies, and the Preparations for Acting Offensively, or Defensively, at this port, are Objects of such importance that they cannot fail Striking Your Excellency. I am, Sir, Your Excellency’s Most Obedient hume Servt
Horatio Gates
